Citation Nr: 0123979	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  96-50 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
headaches and dizziness.  He subsequently perfected a timely 
appeal regarding these issues.

In his Substantive Appeal (VA Form 9) submitted in November 
1996, the veteran indicated that he wished to appear at a 
personal hearing before a Member of the Board.  The requested 
hearing was subsequently scheduled, and the veteran was 
notified of the date and time of this hearing in a September 
1999 letter from the Board.  However, shortly before the 
hearing, the veteran indicated that he wished to have his 
hearing postponed.  Thereafter, the veteran was advised by 
the Board that his hearing had been re-scheduled, and was 
going to be held in December 1999.  On the date of his re-
scheduled hearing, the Board received a memorandum from the 
veteran's wife, in which she explained that the veteran would 
be unable to attend due to health problems.  The memorandum 
did not contain any request for a new hearing, nor did it 
include any complaint that his hearing had been re-scheduled 
for a date either earlier or later than he had requested.  
Because the veteran failed to report for his December 1999 
hearing, and because no further requests for a hearing were 
received, the Board subsequently determined that it was 
appropriate to proceed with its adjudication of the veteran's 
appeal.

In a February 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for headaches and 
dizziness.  The veteran subsequently filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).


While the case was pending at the Court, the VA Office of 
General Counsel filed a motion for remand.  As will be 
explained in greater detail below, the motion stated that a 
remand of this case from the Court to the Board was 
warranted, due to the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In February 2001, the Court 
granted the unopposed motion, vacated the Board's February 
2000 decision, and remanded the issues of entitlement to 
service connection for dizziness and headaches to the Board 
for compliance with directives that were specified in the 
motion. 

The case has been returned to the Board for further appellate 
review consistent with the Court's order.


REMAND

The veteran is seeking entitlement to service connection for 
headaches and dizziness.  He essentially contends that his 
claimed disabilities are related to symptoms he experienced 
while on active duty.  In support of his claims, he has 
pointed to recent private and VA treatment records, which 
show that numerous diagnoses have been noted for his reported 
headaches, including migraines, cluster headaches, and 
tension headaches.  He has also pointed to his service 
medical records, which show that he was treated for headaches 
and dizziness on several occasions during service.  For 
example, an August 1969 clinical note shows that he was 
examined after complaining of a one-week history of frontal 
headaches.  Similar complaints were reported in January 1970, 
at which time an examiner noted an impression of "rule out" 
tension headaches.

Later that month, the veteran again complained of headaches 
and dizziness, and he was subsequently referred to a medical 
battalion for evaluation.  During this evaluation, an 
examiner noted that the veteran's symptoms consisted of 
intermittent pain in the frontal area of his skull, 
accompanied by a stuffy feeling in his head and nose, with 
occasional periods of vertigo.  The examiner concluded that 
these headaches were "anxiety-based", and tranquilizers 
were provided to the veteran.  By February 4, 1970, an 
examiner noted that the veteran was considered to be "much 
improved", and that his headaches had become infrequent.  
The examiner noted an impression of tension headaches.  
Subsequent service medical records are negative for any 
additional complaints of headaches and dizziness.

As discussed above, the veteran's claims were denied by the 
Board in a decision of February 2000.  In that decision, the 
Board found that there that was no competent evidence linking 
the veteran's claimed disabilities to his military service.  
The Board acknowledged that the veteran had reported 
experiencing headaches and dizziness while he was in the 
service, and that he had recently obtained medical treatment 
after experiencing those same symptoms.  The Board concluded, 
however, that there was no competent medical evidence linking 
the veteran's in-service complaints to his current symptoms.  
For this reason, the Board found that the veteran's claims of 
entitlement to service connection for dizziness and headaches 
were not well grounded under the law as it then existed.  

As described in the Introduction section of the present 
decision, the veteran subsequently filed a timely appeal to 
the Court.  While the case was pending at the Court, the VA 
Office of General Counsel filed an unopposed motion for 
remand.  The motion averred that a remand of this case was 
warranted, due to the recent enactment of the VCAA.  That 
statute repealed the requirement that a claim be well 
grounded, and contains new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO.  Because this change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, the motion asserted that a 
remand was required, so that the Board could readjudicate the 
veteran's service connection claim pursuant to the new 
legislation.  

In January 2001, the Court granted the motion filed by the VA 
Office of General Counsel, vacated the Board's August 1999 
decision, and remanded the veteran's claims of entitlement to 
service connection for headaches and dizziness for 
readjudication pursuant to the new legislation.

In accordance with the instructions contained in the motion, 
the Board has reviewed the veteran's claims pursuant to the 
new legislation embodied in the VCAA.  For the reasons and 
bases set forth below, the Board the finds that additional 
evidentiary development is required under the VCAA before 
this claim will be ripe for final appellate review.

The VCAA provides that VA shall provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
VCAA § 3(a), 114 Stat. 2096 (2000) (now codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)); see also 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Such an examination or opinion is deemed 
"necessary" only if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and evidence which indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient competent medical evidence to decide the claim.

The record reflects that, in June 1998, the RO arranged for 
the veteran to be evaluated by Dr. D.D., a private ear, nose, 
and throat (ENT) specialist.  In the report of his June 1998 
evaluation of the veteran, Dr. D.D. did not give any 
indication that he had access to the veteran's claims folder.  
The physician discussed the veteran's description of his 
symptoms, and indicated that these symptoms "dated back to 
his time in the military service."  Following examination, 
Dr. D.D. noted an impression of dizziness, which he found to 
be of unknown etiology, but also to perhaps be indicative of 
positional vertigo.  With respect to the veteran's headaches, 
the physician again concluded that there was no specific 
etiology, but noted that the veteran had an osteomeatal 
obstruction, which could be contributory.  The Board notes 
that, in his report, Dr. D.D. did not offer any opinion as to 
whether the veteran's current symptoms might be related to 
his in-service complaints.



In January 1999, the RO requested that Dr. D.D. provide an 
addendum to his report, so that he could specifically address 
the question of whether a relationship exists between the 
veteran's current headaches and dizziness, and those he 
reported experiencing during service.  In a response letter 
dated in January 1999, Dr. D.D. noted that the veteran's 
medical records had been sent to him at the time of the June 
1998 evaluation.  Dr. D.D. further noted, however, that these 
records did not contribute substantially to his understanding 
of the veteran's symptoms, nor did they reveal any specific 
etiology for the symptoms.  The physician indicated that, for 
him to comment on whether the veteran's current symptoms were 
an extension of those he experienced in service would be 
purely speculation, and that, without further information, he 
would be reluctant to speculate as to etiology.

Although the Board understands that Dr. D.D. did comment, to 
the extent that he believed possible, regarding the etiology 
of the veteran's claimed disabilities, we nevertheless find 
that another examination is warranted, in order to make one 
further attempt to obtain an opinion regarding the etiology 
of the veteran's headaches and dizziness.  In essence, the 
Board is of the opinion that, although Dr. D.D. reported in 
his addendum that he did have access to the veteran's claims 
folder at the time he conducted the June 1998 examination, it 
is unclear whether the physician once again reviewed the 
claims folder prior to completing his addendum in January 
1999.  Because a period of six months had passed between the 
veteran's June 1998 examination and the date on which Dr. 
D.D. completed the January 1999 addendum, and because the 
addendum was the first occasion on which he specifically 
addressed the issue of a potential relationship between the 
veteran's disabilities and service, the Board is particularly 
concerned with the physician's failure to acknowledge that he 
once again reviewed the claims folder immediately prior to 
completing the January 1999 addendum.  Accordingly, the Board 
finds that a remand is warranted, in order to attempt to 
obtain another opinion regarding the etiology of the 
veteran's claimed headaches and dizziness.



In light of Dr. D.D.'s opinion, the Board has considered the 
possibility that obtaining an additional opinion would merely 
be asking another physician to "speculate" as to whether or 
not a relationship exists between the veteran's in-service 
complaints and his current symptoms.  However, although the 
Board is of course cognizant that we cannot not rely upon 
mere speculation offered by a physician in adjudicating any 
claim, we note that, in this case, there does appear to be 
substantial information regarding the nature of the veteran's 
in-service complaints contained in his service medical 
records.  Therefore, the Board believes that an opinion can 
be obtained regarding whether a relationship between these 
complaints and the veteran's current symptoms, without asking 
a physician to resort to inappropriate speculation.

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (now codified 
at 38 U.S.C. § 5103 (West Supp. 2001)).  The Board finds 
that, while this case is in remand status, the RO should 
ensure that all notification action required by the VCAA is 
completed in full.  In this regard, we further note that the 
Secretary of Veterans Affairs has issued new regulations to 
implement the VCAA, which are found at 66 Fed. Reg. 45,620-
632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Furthermore, because the VCAA and the implementing 
regulations went into effect after the most recent SSOC was 
issued by the RO in February 1999, the Board has considered 
the applicability of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Because this case is being 
remanded, the Board finds that the RO will have the 
opportunity to adjudicate the veteran's claims pursuant to 
the provisions of the VCAA and the new regulations in the 
first instance, thereby preventing any potential prejudice to 
the veteran.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
his representative and inform them of the 
type of additional evidence that would best 
serve to substantiate his claims.  As part 
of this notice, the RO should specifically 
request that the veteran provide the names 
and addresses of any health care providers 
who may possess additional records 
pertinent to his claims which are not 
already included within his VA claims 
folder.  With any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

2.  Following completion of the 
foregoing, the veteran should be 
scheduled for another medical 
examination, to be conducted by a 
physician that has not previously 
evaluated the veteran.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be conducted.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should discuss whether the 
veteran's headaches and dizziness 
represent distinct disabilities, or 
whether these symptoms represent 
manifestations of the same disorder.  In 
addition, the examiner should comment 
upon whether it is at least as likely as 
not that the veteran's headaches and 
dizziness are related to any incident of 
military service, to include the 
complaints of headaches and dizziness 
noted in service.  Specific reference 
should be made to any records in the 
claims file which support or form a basis 
for the conclusions reached.  The final 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by VCAA have been completed in 
full.  The RO should then readjudicate the 
veteran's claims of entitlement to service 
connection for headaches and dizziness.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney should 
be furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


